Citation Nr: 0837140	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-34 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to an increased evaluation in excess of 30 
percent for post-gastric resection, normal function, 
gastric reflux and hiatus hernia.

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1941 to 
June 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

This case was brought before the Board in May 2008, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claim, to include providing the veteran 
with sufficient VCAA notice.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	The veteran's post-gastric resection with gastric reflux 
and hiatus hernia is manifested by persistent recurrent 
epigastric distress, heartburn, regurgitation, and chest 
pain.  There is no competent evidence of vomiting, 
diarrhea or material weight loss.

2.	The veteran is service-connected for post-traumatic stress 
disorder, rated as 50 percent disabling; post-gastric 
resection, rated as 30 percent disabling; bilateral 
hearing loss, rated as 20 percent disabling; deviated 
nasal septum, rated as 10 percent disabling; post-
operative scar of the right knee, rated as zero percent 
disabling; and diastasis recti, rated as zero percent 
disabling.  

3.	The veteran's service-connected disabilities are not shown 
to be productive of a disability picture that precludes 
him from securing and following some form of substantially 
gainful employment consistent with his education and work 
experience.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 30 percent for 
post-gastric resection have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7346 (2007).

2.	The criteria for the assignment of a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in July 2005.  The 
RO's March 2005 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A.   
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.  
Furthermore, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court issued a decision regarding the notice 
required for an increased compensation claim.  A June 2008 
letter satisfies the requirements of Vazques-Flores.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Grand 
Island VA Medical Center (VAMC) have also been obtained.  The 
veteran has provided a statement from Dr. Reiner, a private 
physician.  He has not identified any additional records that 
should be obtained prior to a Board decision.  The veteran 
was afforded VA examinations in June 2005 and June 2008.  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	Increased Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected post-gastric resection, 
normal function, gastric reflux, hiatus hernia, is currently 
rated as 30 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7308-7346 (2007).  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2007).  The hyphenated diagnostic code in this 
case therefore indicates that postgastrectomy syndrome under 
Diagnostic Code 7308 is the service-connected disorder and 
that hiatal hernia is the residual condition (Diagnostic Code 
7346).

As noted above, the veteran is currently assigned a 30 
percent disability evaluation for post-gastric resection 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346 (2007).  
Under that diagnostic code, a 30 percent evaluation is 
warranted when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation is warranted when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health. 

After a careful review of the evidence, the Board concludes 
that the veteran's post-gastric resection does not meet the 
criteria for an evaluation in excess of 30 percent disability 
rating under Diagnostic Code 7346.  The evidence of record, 
including VA treatment records, a statement from Dr. Reiner 
and a June 2008 demonstrate that the veteran's gastric 
disorder has been manifested by persistent recurrent 
epigastric distress, heartburn, regurgitation, and chest 
pain.

However, the Board finds that the veteran does not meet the 
criteria for the maximum allowable 60 percent disability 
evaluation for his post-gastric resection.  In this regard, 
the veteran's medical records indicate that he has not 
experienced any material weight loss, vomiting, hematemesis 
(bloody stools) or melena (black tarry stools) with anemia.  
A June 2008 VA examination report specifically indicates that 
the veteran does not currently experience such symptoms.  
Furthermore, while an October 2005 statement from Dr. Reiner 
suggests an increase in symptomatology, neither this 
statement, nor any other evidence of record, indicates the 
veteran suffers from symptoms warranting a higher evaluation.

The Board acknowledges that the veteran himself has claimed 
his post-gastric resection warrants an evaluation in excess 
of 30 percent.  However, the Board notes that as a layman, 
the veteran has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board has considered the applicability of additional 
diagnostic codes potentially applicable to the veteran's 
service-connected post-gastric resection.  However, no higher 
or separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board observes that 
higher evaluation under Diagnostic Code 7308 is not warranted 
as there is no evidence of diarrhea or weight loss.  

Therefore, with consideration of the applicable laws and 
regulations discussed above, the Board concludes that the 
veteran does not meet the criteria for a disability 
evaluation in excess of 30 percent for his service-connected 
post-gastric syndrome.  In considering whether an increased 
evaluation is warranted, the Board has considered the 
benefit-of-the-doubt rule.  However, as the preponderance of 
the evidence is against a rating in excess of 30 percent, the 
benefit-of-the-doubt rule does not apply, and the veteran's 
claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

As a final matter, the Board has contemplated whether the 
case should be referred for extra-schedular consideration.  
An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable. 38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's service-connected post-
gastric resection presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The objective medical evidence 
of record shows that the veteran has not been hospitalized 
due to his gastric disorder for many years, and it does not 
result in a marked functional impairment in a way or to a 
degree other than that addressed by VA's Rating Schedule.  
See June 2005 and June 2008 VA examination reports.  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2007).  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

II.	TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by non- service-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).  When considering whether the veteran's 
disabilities meets this requirement, disabilities resulting 
from a common etiology or single accident will be considered 
as one disability.  Id.  

The Board observes that the veteran is eligible to receive 
TDIU benefits as he is service-connected for post-traumatic 
stress disorder, rated as 50 percent disabling; post-gastric 
resection, rated as 30 percent disabling; bilateral hearing 
loss, rated as 20 percent disabling; deviated nasal septum, 
rated as 10 percent disabling; post-operative scar of the 
right knee, rated as zero percent disabling; and diastasis 
recti, rated as zero percent disabling.  His combined 
service-connected rating is 80 percent.  38 C.F.R. § 4.25 
(2007).  Considering his total disability rating is 80 
percent, and his PTSD is rated as 50 percent disabling, the 
veteran is eligible to receive TDIU benefits.  See 38 C.F.R. 
§ 4.16 (2007).

As the veteran meets the percentage threshold requirements, 
the remaining inquiry is whether he is unable to secure or 
follow a substantially gainful occupation as a result of such 
service-connected disabilities.  On his February 2005 
Application for Increased Compensation Based on 
Unemployability (Application), the veteran indicated that his 
service-connected disabilities of PTSD and post-gastric 
resection rendered him unemployable.  He further indicated 
that he last worked full time in 1984.  The veteran reported 
that he last worked as an assistant electrician.  He asserts 
that his service-connected disabilities rendered him unable 
to work in 2002.

Despite the veteran's eligibility for TDIU benefits, the 
Board concludes that entitlement to TDIU benefits is not 
warranted because a preponderance of the evidence is against 
any finding that the current impairment from his service-
connected disabilities is so severe that it is impossible for 
him to follow a substantially gainful occupation.  

The veteran retired from his position as an assistant 
electrician in 1984.  As noted above, he contends that he was 
rendered disabled in 2002, approximately 18 years after his 
retirement.  The veteran also asserts that his service-
connected disabilities continue to render him unable to 
secure gainful employment.  However, the Board observes that 
a June 2005 VA examination found the veteran's PTSD would 
have a mild impact on the veteran's employability.  In 
addition, the VA examiner found that the veteran's non- 
service-connected cognitive disorder, diagnosed as dementia, 
would be a significant contributor to his inability to work, 
as his judgment is impaired because of his memory problems.  
Furthermore, a June 2005 general medical examination report 
indicates that the veteran's post-gastric resection does not 
interfere with the veteran's occupational activities because 
he only gets belching about once a week.  The general medical 
examiner found that non- service-connected osteoporosis of 
the thoracic spine and moderate to advanced degenerative 
arthritis of the right knee would interfere with any physical 
employment.  There is no contradictory evidence in the 
record, other than the veteran's representative's own 
statements, to indicate that he is either physically or 
mentally unable to obtain employment due solely to his 
service-connected disabilities.  

The Board acknowledges that the veteran and his 
representative have indicated doubt about whether he could 
obtain employment.  However, while sympathetic to his 
concerns, the Board finds the June 2005 VA examinations to be 
more probative.  These opinions reflect a clinical 
understanding of the veteran's physical and mental 
limitations due to his service-connected disabilities.  
Absent any evidence of limitation in securing gainful 
employment, the Board finds no competent evidence that the 
veteran's service-connected disabilities render him 
unemployable.

In light of the above, the Board finds that a preponderance 
of the evidence supports the finding that the veteran's 
service-connected disabilities do not render him unable to 
secure and follow a substantially gainful occupation and, 
therefore, he is not entitled to a TDIU rating.  In making 
its determination, the Board considered the applicability of 
the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  However, as the preponderance of the evidence is 
against the veteran's claim of entitlement to a TDIU rating, 
the doctrine is not applicable in the instant appeal and his 
claim must be denied.  Id.





ORDER

An evaluation in excess of 30 percent for post-gastric 
resection, normal function, gastric reflux and hiatus hernia, 
is denied.

Entitlement to TDIU is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


